Name: Commission Regulation (EEC) No 2971/88 of 28 September 1988 opening an invitation to tender for the sale of olive oil held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 269/ 18 Official Journal of the European Communities 29 . 9 . 88 COMMISSION REGULATION (EEC) No 2971/88 of 28 September 1988 opening an invitation to tender for the sale of olive oil held by the Italian intervention agency Unsold quantities from the first tender will be put on sale at the following tender. . Article 2 The invitation to tender shall be published on 30 September 1988 . Particulars of the lots of oil offered for sale and of the places where they are stored shall be dispayed at the central office of AIMA, via Palestro 81 , Rome, Italy. A copy of the invitation to tender shall be sent without delay to the Commission. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 136/66/EEC of 22 September 1966 on the establishment of a common "organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 12 (4) thereof, Whereas Article 2 of Council Regulation (EEC) No 2754/78 (3), provides that olive oil held by the intervention agencies shall be put up for sale by tender ; Whereas, pursuant to Article 12 ( 1 ) of Regulation (EEC) No 136/66/EEC, the Italian intervention agency holds certain quantities of olive oil ; Whereas Commission Regulation ¢ (EEC) No 2960/77 (4), as last amended by Regulation (EEC) No 3818/85 (*), laid down the conditions for the sale . by tender on the Community market and for export of olive oil ; whereas ¢ the state of the market in olive oil is at present favourable for the sale of part of the said oil ; Article 3 The first series of tenders must reach AIMA at the central office, via Palestro 81 , Rome, Italy not later than 2 p.m. (local time) on 10 October 1988 . The next series of tenders must be lodged by 2 p.m. (local time) on 25 October 1988 . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 4 1 . With regard to virgin lampante olive oil , tenders shall be submitted for an oil of 5 ° acidity. 2. Where the oil awarded has a different degree of acidity from that for which the tender was submitted, the price to be paid shall be equal to the price tendered increased or reduced in accordance with the scale below :  up to 5 ° acidity : increase of Lit 5 162 for each degree or fraction of degree of acidity below 5 ° ,  above 5 ° up to 8 ° acidity : reduction of Lit 5 162 for each degree or fraction of degree of acidity above 5 ° ,  above 8 9 : additioned reduction of Lit 5 646 for each degree or fraction of degree above 8 ° . Article 1 The Italian intervention agency, 'Azienda di Stato per gli interventi nel mercato agricolo', hereinafter referred to as 'AIMA', shall open an invitation to tender in accordance with the provisions of this Regulation and of Regulation (EEC) No 2960/77 for the sale on the Community market of the following quantities of olive oil :  approximately 1 0 000 tonnes of virgin olive oil ,  approximately 8 000 tonnes of virgin lampante olive oil . (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 197, 26. 7. 1988 , p. 1 . Article 5 Not later than two days after the expiry of each time limit laid down for the submission of tenders, AIMA shall send the Commission a list, without mentioning names, stating the highest tender received for each lot put up for sale . (3) OJ No L 331 , 28 . 11 . 1978 , p . 13 . {") OJ No L 348 , 30 . 12. 1977, p . 46 . 0 OJ No L 368, 31 . 12.- 1985, p . 20 . 29 . 9 . 88 Official Journal of the European Communities No L 269/ 19 Article 6 The minimum selling price per 100 kilograms of oil shall be fixed, in accordance with the procedure laid down in Article 38 of Regulation (EEC) No. 136/66/EEC, on the basis of the tenders received, not later than the tenth working day after the expiry of each final date laid down for the submission of tenders . The decision fixing the minimum selling price shall be notified forthwith to the Member State concerned. AIMA shall supply the agencies responsible for storage with a list of the lots remaining unsold. Article 8 The security referred to in Article 7 of Regulation (EEC) No 2960/77 shall be Lit 30 000 per 100 kilograms. Article 9 The storage charge referred to in Article 1 5 of Regulation (EEC) No 2960/77 ' shall be Lit 4 000 per 100 kilograms.' Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 7 The olive oil shall be sold by AIMA not later than the fifth working day after the date of notification of the decision referred to in Article 6. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 September 1988 . For the Commission Frans ANDRIESSEN Vice-President